Motions to Vacate and Stay Granted; Order filed December 16, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00892-CV
                                   ____________

THE BRANCH LAW FIRM L.L.P AND TURNER W. BRANCH, Appellants

                                         V.

                         W. SHANE OSBORN, Appellee


                    On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-34395


                                     ORDER
      On October 29, 2014, appellants, The Branch Law Firm L.L.P. and Turner
W. Branch, filed a notice of accelerated appeal from the trial court’s interlocutory
order signed October 24, 2014, denying their motion to compel arbitration and stay
proceedings. On November 14, 2014, the trial court granted appellee W. Shane
Osborn’s motion to set aside the October 24, 2014 order that is the subject of this
appeal. Appellants filed a motion in the trial court to reconsider or vacate the trial
court’s November 14, 2014, order. According to the Harris County District Clerk’s
website, the motion was denied on December 8, 2014.

      Appellants have filed in this court motions to vacate the trial court’s
November 14, 2014, order and to stay proceedings in the court below pending our
resolution of this interlocutory appeal. Appellants complain the trial court’s action
violates Rule 29.5(b), which states the trial court must not make an order that
“interferes with or impairs the jurisdiction of the appellate court or effectiveness of
any relief sought or that may be granted on appeal.” Tex. R. App. P. 29.5(b). When
an interlocutory appeal is pending and a trial court’s subsequent order interferes
with or impairs the effectiveness of the appellate relief sought, Rule 29.6 allows an
appellate court to review “any interlocutory order that interferes with or impairs
the effectiveness of the relief sought or that may be granted on appeal.” Garcia v.
Marichalar, 185 S.W.3d 70, 72 (Tex. App.—San Antonio 2005, no pet.) (citing
Tex. R. App. P. 29.6(a)(2)).

      The trial court’s November 14, 2014 order interferes with or impairs the
effectiveness of the relief appellants seek or that may be granted on appeal. See
Tex. R. App. P. 29.5(b). Accordingly, we GRANT appellants’ motion to vacate
and ORDER the trial court’s November 14, 2014 order setting aside its October
24, 2014 order denying appellants’ motion to compel arbitration VACATED.

      When an appeal from an interlocutory order is pending, this court may make
any temporary orders necessary to preserve the parties’ rights until disposition of
the appeal. See Tex. R. App. P. 29.3. We GRANT appellants’ motion to stay
proceedings in the court below and issue the following order:

      We ORDER the trial set for February 16, 2015, and any further action on
appellants’ motion to compel arbitration are STAYED pending resolution of this
appeal.


                                          2
        In appellee’s response to appellants’ motion to stay, appellee requested that
this appeal be dismissed. Appellee’s dismissal request shall be carried with the
case.



                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Busby.




                                          3